The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to amended claims filed on 1/29/21, in which Claims 1-20 are presented for examination of which Claims 1, 15 and 20 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 recites the limitation "the patient...” in line 12.  Please change to "a patient…” in order to avoid antecedent basis issues.  Claim 15, line 4 seems to have an unexpected break in the line.

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 20 recites the limitation "the voiding event..." in line 5. There is insufficient antecedent basis for this limitation in the claim.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are generally broader than the claims in previous patent US 9,918,884 and US 10,905,600.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").





Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 USC § 101 as it recites an embodiment of the applicants' invention directed towards a computer readable storage medium storing a program.  It is noted, however, the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “a computer-readable storage medium” is provided.  Thus, under the broadest reasonable interpretation, the full claim scope of "computer readable medium" would include non-statutory mediums such as carrier waves.
The scope of “computer-readable storage medium” therefore includes signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the scope of “a computer-readable storage medium” includes these non-statutory instances, Claim 20 is directed to non-statutory subject matter.











Claim Rejections - 35 USC § 103
Claims 1-5, 7-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nissim et al. (Nissim; US 5,760,694) in view of Lewis et al. (Lewis; US 2012/0268278).
Regarding Claim 1, Nissim discloses a patient monitoring system comprising a sensor system (Col 1 Lines 26-34), the sensor system comprising: a voiding sensor (124 of Fig 2) comprising an electrical circuit (Fig 3) configured to be transitioned from a first impedance state to a second impedance state in response to a voiding event in an absorbent region of an absorbent article (Col 3 Lines 52-62), wherein the electrical circuit is either open or closed in the first impedance state and the other of open or closed in the second impedance state (Col 3 Lines 1-4, 52-62); logic configured to: determine, based on whether the impedance state of the electrical circuit is open or closed, that the voiding event has occurred (Col 4 Lines 43-67), and generate, based at least in part on the occurrence of the voiding event, patient status data of the patient (Col 3 Lines 11-32); and a communication module (344 of Fig 3) configured to wirelessly transmit, via a relay module (RT of 344 of Fig 3, Col 4 Lines 26-43), the patient status data to a remote monitoring device that is distinct from the relay module (Col 3 Lines 33-38), but doesn’t specify a processor.
In the same field of endeavor, Lewis discloses a system for monitoring incontinence in subjects comprising display means; input means operable by a user; transmitters, each transmitter being associated with one or more subjects being monitored; the one or more transmitters being configured to transmit signals containing continence-related data for the one or more subjects.
Lewis teaches a patient monitoring system comprising a sensor system, the sensor system comprising: a voiding sensor (200 of Fig 3) comprising an electrical circuit configured to be transitioned from a first impedance state to a second impedance state in response to a voiding event in an absorbent region of an absorbent article ([0072]), one or more processors ([0059] processor contained in the transmitter allocated to each subject) configured to: determine, based on whether the impedance state of the electrical circuit, that the voiding event has occurred ([0072]), and generate, based at least in part on the occurrence of the voiding event, patient status data of the patient ([0060]); and a communication module ([0059] wireless transmitter/receiver) configured to wirelessly transmit, via a relay module (including repeaters R1, R2, receiver 112 and processor 102 of Fig 1), the patient status data to a remote monitoring device (including 108 of Fig 1) that is distinct from the relay module ([0055],[0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nissim with Lewis using a processor in order to provide an efficient, cost effective, compatible system for improved monitoring and managing of incontinence, as suggested by Lewis ([0006]-[0007]).

Regarding Claims 2 and 16, Nissim discloses the electrical circuit is open in the first impedance state (diaper dry) and closed in the second impedance state (diaper wet) (Col 3 Lines 1-4, 11-32).

Regarding Claim 3, Nissim discloses the electrical circuit comprises a first electrically conductive pathway and a second electrically conductive pathway configured to conduct in response to the voiding event such that the electrical circuit closes in response to the voiding event (114 of Fig 1; Col 3 Lines 11-32).

Regarding Claim 4, Nissim discloses the first and second electrically conductive pathways each comprise at least one of: an electrically conductive ink and an electrically conductive wire (Col 2 Lines 10-14).

Regarding Claims 5 and 17, Nissim discloses the electrical circuit is closed in the first impedance state (diaper wet) and open in the second impedance state (diaper dry) (Col 3 Lines 1-4, 11-32).

Regarding Claims 7 and 18, Lewis discloses: the patient status data is first patient status data, the sensor system further comprises one or more motion sensors configured to generate motion data indicative of motion of the patient ([0105]), the one or more processors are further configured to: determine, based at least in part on the motion data, patient motion ([0105]) or posture state, and generate, based at least in part on the patient motion or posture state, second patient status data (location information, wandering or falling, for instance), and the communication module is further configured to wirelessly transmit, to the relay module, the second patient status data, the relay module being configured to wirelessly transmit the received second patient status data to the remote monitoring device ([0105]).

Regarding Claim 8, Lewis doesn’t specify that the one or more processors are configured to cause the communication module to transmit the second patient status data within a predetermined time of day.
However, Lewis teaches a reminder may be communicated to the care giver at the end of a shift before change over, during a quiet period (e.g. when residents are resting or sleeping) or the like, suggesting data being sent within a predetermined time of day ([0102]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nissim with Lewis transmitting at a given time of day in order to provide greater convenience, as suggested by Lewis ([0102]).

Regarding Claims 9 and 19, Lewis discloses the one or more processors are further configured to: determine, based on motion data, whether an activity level of the patient satisfies an activity level threshold (threshold of movement indicating a fall), and cause the communication module to transmit, responsive to the activity level of the patient satisfying the activity level threshold, the second patient status data ([0105] for instance a fall communicated in real time).

Regarding Claim 11, Lewis discloses the one or more motion sensors comprise an accelerometer ([0105]).

Regarding Claim 12, Lewis discloses the relay module comprises: a receiver (112 of Fig 1) configured to wirelessly receive, via a wireless relay network and from the sensor system (100 of Fig 1), the patient status data; a first transmitter configured to wirelessly transmit the patient status data over an internet-accessible wireless communications network (120 of Fig 1); a second transmitter configured to wirelessly transmit the patient status data to a second wireless relay module over the wireless relay network (110 of Fig 1); and one or more processors coupled to the first and second transmitters, the processor configured to select one of the first transmitter or the second transmitter for transmitting the received patient status data ([0062], [0063]).

Regarding Claim 13, Lewis discloses the receiver is configured to wirelessly receive the patient status data over the wireless relay network from a plurality of sensor systems (shown in Ward 1 and Ward 2 of Fig 1).

Regarding Claim 14, Nissim discloses the absorbent article, wherein the voiding sensor is configured to be attached to the absorbent article (Fig 2).

Regarding Claim 15, Nissim discloses a method of monitoring a patient status (Col 1 Lines 26-34), the method comprising: transitioning, by an electrical circuit (Fig 3) of a voiding sensor (124) of a sensor system, from a first impedance state to a second impedance state in response to a voiding event in an absorbent region of an absorbent article worn by a patient (Col 3 Lines 52-62), wherein the electrical circuit is either open or closed in the first impedance state and the other of open or closed in the second impedance state (Col 3 Lines 1-4, 52-62); determining, by logic of the sensor system and based on whether the impedance state of the electrical circuit has transitioned, that the voiding event has occurred (Col 4 Lines 43-67); generating, by the logic and based at least in part on the occurrence of the voiding event, patient status data of the patient (Col 3 Lines 11-32); wirelessly transmitting, by a communication module (344) of the sensor system and via a relay module (RT of 344) from the sensor system, the patient status data to a remote monitoring device that is distinct from the relay module (Col 3 Lines 33-38).
Lewis discloses a processor ([0059] processor contained in the transmitter allocated to each subject and processor 102) that causes the system to wirelessly transmit, via a relay module (including 102 of Fig 1) that is distinct from the sensor system (transmitters worn by patients), the patient status data to a remote monitoring device (108 of Fig 1).

Regarding Claim 20, Nissim discloses logic of a sensor system to: determine, based on whether an impedance state of an electrical circuit (Fig 3) of the sensor system has transitioned from a first impedance state to a second impedance state, that the voiding event has occurred, wherein the electrical circuit is configured to transition from the first impedance state to the second impedance state in response to a voiding event in an absorbent region of an absorbent article worn by a patient (Col 3 Lines 52-62), and wherein the electrical circuit is either open or closed in the first impedance state and the other of open or closed in the second impedance state (Col 3 Lines 52-62); generate, based at least in part on the occurrence of the voiding event, patient status data of the patient (Col 4 Lines 43-58); and cause a communication module (344) of the sensor system to wirelessly transmit, via a relay module (RT of 344) of the sensor system, the patient status data to a remote monitoring device t
Lewis discloses a computer-readable storage medium storing instructions that ([0090]), when executed, cause one or more processors of a sensor system (([0059] processor contained in the transmitter allocated to each subject and processor 102); and that causes a communication module (transmitters worn by patients) of the sensor system to wirelessly transmit, via a relay module (including 102 of Fig 1) that is distinct from the sensor system, the patient status data to a remote monitoring device (108 of Fig 1).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim and Lewis further in view of Song et al. (Song; 2008/0266117).
Regarding Claim 6, Nissim discloses the electrical circuit comprises an electrically conductive pathway that comprises an electrically conductive material configured to alter impedance in response to the voiding event such that the electrical circuit opens in response to the voiding event (Col 3 Lines 52-62), but doesn’t teach electrically conductive material configured to at least partially dissolve.
In the same field of endeavor, Song discloses a sensor for detecting the presence of fluid in an absorbent article. The sensor may include a fluid activated battery. Fluid received in the absorbent article may connect electrodes of the fluid activated battery and cause a voltage to be generated between battery electrodes. The voltage generated between the electrodes may provide power to the sensor circuit. In one embodiment, the fluid activated battery may be configured to detect the presence of fluid in the absorbent article and the presence and/or amount of particular substances in the received fluid.  Song discloses electrically conductive material configured to at least partially dissolve in response to a voiding event ([0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nissim and Lewis with Song partially dissolving the sensor in order to detect fluids and one or more characteristics of a fluid in absorbent articles, as suggested by Song ([0008]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nissim and Lewis further in view of BANET et al. (Banet; 2014/0121473).
Regarding Claim 10, Lewis discloses the one or more processors are further configured to cause the communication module to transmit, responsive to sensed motion, the second patient status data ([0105]), but doesn’t specify posture information.
In the same field of endeavor, Banet discloses a system for monitoring an infant or adult patient that includes a garment configured to attach to the infant or adult, and a control module connected to the garment.
Banet discloses causing a communication module to transmit, responsive to the posture state being a sitting posture state or a standing posture state, second patient status data ([0010], [0024]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nissim and Lewis with Banet using posture information in order to detect and possibly predict when the patient is in need of medical attention, or simply when a diaper needs to be changed, as suggested by Banet ([0026]).











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Jeutter et al. (Jeutter; 2002/0070868) discloses a monitoring method for signaling a predetermined status in an article having a monitored portion. The monitoring system includes an interrogator which is located in an operative proximity to the article, and is configured to provide input energy with a predetermined input frequency. A status signaling device is located at the monitored portion of the article. The status signaling device includes a sensor which can indicate a change of state that occurs when the monitored portion of the article changes from a first condition to a different, second condition.
b.	Charna et al. (Charna; US 2015/0080819) discloses a diaper structure, a communication chip and a metal antenna attached to the outer surface of the diaper and connected with each other to form an RFID tag.  Change in the permittivity of an anti-leak layer causes a change in the impedance value of the metal antenna and a change in the wavelength of the electromagnetic wave signal transmitted by the RFID tag enabling rapid detection of a wet condition of the diaper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685